      Case 5:17-cv-00220-LHK Document 1245 Filed 01/10/19 Page 1 of 3



 1   Jennifer Milici, D.C. Bar No. 987096
     J. Alexander Ansaldo, Va. Bar No. 75870
 2   Joseph R. Baker, D.C. Bar No. 490802
     Wesley G. Carson, D.C. Bar No. 1009899
 3   Elizabeth A. Gillen, Cal. Bar No. 260667
     Daniel Matheson, D.C. Bar No. 502490
 4   Mark J. Woodward, D.C. Bar No. 479537
     Federal Trade Commission
 5   600 Pennsylvania Avenue, N.W.
     Washington, D.C. 20580
 6   (202) 326-2912; (202) 326-3496 (fax)
     jmilici@ftc.gov
 7
     Attorneys for Plaintiff Federal Trade Commission
 8

 9
                                 UNITED STATES DISTRICT COURT
10
                              NORTHERN DISTRICT OF CALIFORNIA
11
                                          SAN JOSE DIVISION
12

13
      FEDERAL TRADE COMMISSION,                           Case No. 5:17-cv-00220-LHK
14
                             Plaintiff,                   PLAINTIFF FEDERAL TRADE
15                                                        COMMISSION’S UPDATED LIST OF
                     v.
                                                          WITNESSES FOR TRIAL DAYS 4 AND
16
      QUALCOMM INCORPORATED, a                            5, JANUARY 11 AND 14, 2019
17    Delaware corporation,

                             Defendant.                   Courtroom: 7, 4th Floor
18
                                                          Judge:     Hon. Lucy H. Koh
19

20
21          Plaintiff Federal Trade Commission submits the following updated list of witnesses it
22   intends to call live and by videotaped deposition on January 11, 2019 (Trial Day 4) and a list of
23   witnesses it intends to call live and by videotaped deposition on January 14, 2019 (Trial Day 5).
24
        January 11, 2019 (Trial Day 4)
25
            1. Aichatou (Aicha) Evans, Intel (live) (cont’d)
26
            2. Mark Davis, former VIA Telecom (by videotaped deposition)
27

28


                                                                  FTC’S JAN. 11, 14, 2019 LIST OF WITNESSES
                                                      1                       Case No. 5:17-cv-00220-LHK
         Case 5:17-cv-00220-LHK Document 1245 Filed 01/10/19 Page 2 of 3



 1           3. Tony Blevins, Apple (live) (portions may be sealed) 1

 2           4. Todd Madderom, Motorola (by videotaped deposition)

 3           5. Hwi-Jae Cho, LG Electronics (by written deposition read into the record) (portions

 4              sealed) 2

 5           6. Injung Lee, Samsung (by videotaped deposition) (portions sealed) 3

 6           7. Steve Mollenkopf, Qualcomm (live)

 7           8. Brian Chong, Wistron (by videotaped deposition)

 8           9. Monica Yang, Pegatron (by videotaped deposition)

 9           10. Richard Blaylock, counsel for ZTE (by videotaped deposition) (time permitting)

10           11. Isabel Mahe, Apple (by videotaped deposition) (time permitting)

11           12. Yooseok Kim, Samsung (by videotaped deposition) (time permitting)

12        January 14, 2019 (Trial Day 5)
13           1. Jeff Williams, Apple (live)
14           2. Christina Petersson, Ericsson (by videotaped deposition) (portions sealed) 4
15           3. Michael J. Lasinski, proposed FTC expert (live) (portions sealed) 5
16           4. Richard Donaldson, proposed FTC expert (live) (portions may be sealed) 6
17
     1
       The Court granted relevant portions of Qualcomm’s motion to seal documents relating to the
18
     Qualcomm-Apple relationship. (ECF Nos. 1235, 1240.) It may not be possible to question Mr.
19   Blevins without sealing the courtroom for substantial portions of his examination.
     2
       The Court granted Qualcomm’s motion to seal portions of Mr. Cho’s testimony. (ECF No.
20   1240.) The FTC is prepared to read the sealed testimony into the record in a closed courtroom if
     the Court would like to proceed in that way. The FTC is also prepared to submit the sealed
21   testimony (or all of the testimony) in writing if the Court would prefer.
     3
22     The Court granted Samsung’s motion to seal portions of Mr. Lee’s testimony. (ECF No. 1225.)
     4
       The Court granted Ericsson’s motion to seal portions of Ms. Petersson’s testimony. (ECF No.
23   1236.)
     5
       Portions of Mr. Lasinski’s testimony will likely need to be presented in closed court to comply
24   with the Court’s order granting Ericsson’s motion to seal. (ECF No. 1236.) The FTC has
     disclosed to other third parties information that Mr. Lasinski may disclose, and these third parties
25   may seek to seal such information.
     6
26     The FTC believes that Mr. Donaldson’s testimony can be presented in open court consistent
     with the standards the Court has applied to sealing materials at trial. On January 2, 2019,
27   however, the Court granted a joint motion to seal large portions of Mr. Donaldson’s expert report,
     including information that has since been disclosed in open court. Compare, e.g., ECF No. 1066,
28


                                                                  FTC’S JAN. 11, 14, 2019 LIST OF WITNESSES
                                                      2                       Case No. 5:17-cv-00220-LHK
      Case 5:17-cv-00220-LHK Document 1245 Filed 01/10/19 Page 3 of 3



 1          5. Marvin Blecker, former Qualcomm (by videotaped deposition) (time permitting)

 2          6. Professor Carl Shapiro (live), proposed FTC expert (time permitting)

 3
     Dated: January 10, 2019                            Respectfully submitted,
 4

 5                                                       FEDERAL TRADE COMMISSION

 6
                                                           /s/ Jennifer Milici
 7                                                       Jennifer Milici
                                                         J. Alexander Ansaldo
 8                                                       Joseph R. Baker
                                                         Wesley G. Carson
 9
                                                         Elizabeth A. Gillen
10                                                       Daniel Matheson
                                                         Mark J. Woodward
11                                                       Federal Trade Commission
                                                         600 Pennsylvania Avenue, N.W.
12                                                       Washington, D.C. 20580
13                                                       (202) 326-2912; (202) 326-3496 (fax)
                                                         jmilici@ftc.gov
14
                                                         Attorneys for Federal Trade Commission
15

16

17

18

19

20
21

22

23

24
     at 6 (sealing in part 799-2 ¶ 105) with Trial Day 1 Tr. at 27:22-25 (Qualcomm counsel
25   referencing “5 percent royalty rate”); compare ECF 1066, at 6 (sealing 799-2 ¶ 136) with ECF
26   No. 1161-2, Blumberg Dep. 158:25-159:4 (“After checking with our business people and
     confirming that they definitely needed access to Qualcomm chips, it was clear that terminating
27   the agreement and risking lack of supply was not an option.”); ECF No. 1066 at 6 (sealing 799-2
     ¶ 138) with Trial Day 3 Tr. at 512:13-14 (“Eric constantly threatening to cut off supply”). The
28   FTC will proceed in open or closed court per the Court’s guidance.


                                                                FTC’S JAN. 11, 14, 2019 LIST OF WITNESSES
                                                    3                       Case No. 5:17-cv-00220-LHK
